 MR. REMOVAL, INC.Mr. Removal, Inc. and Local 135, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Case 25-CA-7867March 21, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn September 20, 1976,' Administrative LawJudge Robert A. Giannasi issued the attachedDecision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,3andconclusions of the Administrative Law Judge, tomodify his remedy,4and to adopt his recommendedOrder.We agree with the Administrative Law Judge thatRespondent violated Section 8(a)(1) of the Act byinterrogating employees about their union activitiesand threatening them with reprisals for engaging inunion activities or choosing the Charging Party,herein called the Union, to represent them.We further agree with the Administrative LawJudge that a preponderance of the relevant evidenceestablishes that employee Douglas Young was dis-charged for his union activity rather than for thereason asserted by Respondent, i.e., that it learnedYoung planned to return to work for Ford MotorCompany5and thus continue to work for both Fordand Respondent, although Respondent had allegedlypreviously told Young that he could not work for itand for Ford. In reaching this conclusion, the1 Unless otherwise indicated, all events herein occurred in 1976.2 Pursuant to the order, dated September 20. transferring the above-entitled proceeding to the Board, exceptions to the Administrative LawJudge's Decision were due on October 13. On October 22, in the absence ofa timely filing of exceptions or a request for an extension of time to fileexceptions, the Board adopted the Administrative Law Judge's findings andconclusions and ordered Respondent to take the action set forth in therecommended Order. Respondent's undated "Motion for an Extension ofTime in which to file Exceptions to the Administrative Law Judge'sDecision," apparently postmarked October 9. did not come to the Board'sattention prior to issuance of the order adopting the Administrative LawJudge's Decision and recommended order. Respondent then filed anundated "Motion to Reconsider Order Dated, Washington. D.C., October27 [sic j, 1976," which the Board denied on November 5. Thereafter, theBoard applied to the United States Court of Appeals for the Seventh Circuitfor summary entry of a judgment enforcing the Board's order. On Aprnl 28,1977, the court denied the Board's application for summary entry andremanded the matter to the Board. By letter dated June 9, 1977, the Boardaccepted the court's remand of the case and set a date for the filing of235 NLRB No. 46Administrative Law Judge relied, inter alia, on hisfinding at footnote I of his Decision that Respon-dent's president, Dallas Schnitzius, testified at onepoint that on March 2 Young told him that he(Young) was returning to Ford on March 15, andthat Schnitzius elsewhere testified that Young did notrelate this fact to him until March 11. Respondentexcepts to this finding and to the Administrative LawJudge's reliance thereon in discrediting Schnitzius'testimony. Our review of the record indicates, asRespondent contends, that the Administrative LawJudge misinterpreted Schnitzius' responses to certainquestions asked at the hearing and that the properinterpretation of Schnitzius' testimony regarding thisincident is that Young told him during the March 2conversation that he (Young) would be returning towork for Respondent, rather than Ford, on March15.6 Despite our conclusion that the AdministrativeLaw Judge misinterpreted some of Schnitzius' testi-mony, however, examination of the record revealsdiscrepancies in critical areas of Schnitzius' testimo-ny which support the Administrative Law Judge'sresolutions with respect to credibility.Respondent asserts that it did not learn of Young'sintent to return to Ford until March 11, whereuponhe was discharged. Young's unwavering testimony,however, was that on February 27, following receiptof a telegram from Ford directing him to report forreinstatement processing, he notified Schnitzius thathe had been recalled by Ford. In contrast, andconsistent with Respondent's alleged basis for dis-charging Young, Schnitzius repeatedly asserted thathe did not learn until March 11 that Young wasreturning to Ford. However, when asked to relatewhat he knew about Young's plans with regard toFord prior to March I 11, Schnitzius gave severaldifferent and conflicting versions of conversationswith Young on the subject. Thus, when initiallycalled as an adverse witness by the General Counsel,Schnitzius testified that, in a telephone conversationwith Young about a week before March 11, Youngexceptions. Thereafter, Respondent filed timely exceptions to the Adminis-trative Law Judge's Decision.3 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products. Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find, as set forth below, that there is no basis forreversing his findings.4 Interest on monetary awards is to be computed in the mannerprescribed in Florida Steel Corporation. 231 NLRB 651 (1977). See,generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).5 Herein called Ford.6 On January 20, while working for Respondent, Young injured his wrist.Consequently, he was required to wear a cast which was not removed untilMarch 2 and prevented Young from working through mid-March, when hesecured a medical release from his physician.279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDindicated he might be returning to Ford sooner thanSchnitzius thought, even sooner than June, but thatYoung was evasive and unwilling to define "sooner,"stating, "I will tell you when I talk to you."Schnitzius, however, described this conversationquite differently when he later took the stand as awitness for Respondent. At that time, Schnitziustestified that, on March 2, Young indicated that hisreinstatement at Ford "may be a lot sooner," butassured Schnitzius that it would not be before earlyspring or June.7Schnitzius' second account of thisconversation thus differs substantially from the first,but both accounts contradict Respondent's assertionthat it did not know until March 11 that Young wasreturning to work for Ford at all. Consequently, wefind, in agreement with the Administrative LawJudge, that Schnitzius was not a candid and truthfulwitness. In reaching this result we further rely on theAdministrative Law Judge's statements that he basedhis credibility resolutions not only on inconsistenciesin Schnitzius' testimony, but also upon other evi-dence and upon his observations of the witnesses'demeanor. Accordingly, we find that a clear prepon-derance of all of the relevant evidence does notsupport the conclusion that the Administrative LawJudge's credibility resolutions were incorrect.Based on the credited evidence, including the factthat Respondent's operations manager, Jerry Schnit-zius, told two employees that Young was fired fortrying to organize a union, we find, in agreementwith the Administrative Law Judge, that Respon-dent's asserted reason for discharging Young waspretextual and that Young was discharged for engag-ing in union activities in violation of Section 8(a)(3)and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Mr. Removal,Inc., Indianapolis, Indiana, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.7 While testifying as an adverse witness, Schnitzius related a similarconversation regarding Young returning to Ford in June, but placed thatexchange in early February.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chance togive evidence, the National Labor Relations Boardhas found that we, Mr. Removal, Inc., violated theNational Labor Relations Act, and ordered us topost this notice.The Act gives you the rights:To form, join, or help unionsTo choose a union to represent you inbargaining with usTo act together for your common interestor protectionTo refuse to participate in any or all ofthese things.WE WILL NOT discharge you, or otherwisediscriminate against you, because you have en-gaged in organizing activity for, or are a memberor supporter of, Local 135, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other union.WE WILL NOT ask you whether you are engag-ing in union activities or whether other employeesare engaging in union activities.WE WILL NOT threaten you with discharge orother reprisals because you may wish to berepresented by Local 135, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other union forcollective bargaining.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed in the National Labor RelationsAct.WE WILL offer employee Douglas Young rein-statement to his former job, or to a job substan-tially equivalent, without prejudice to his seniorityor other rights and privileges, and WE WILL makehim whole for any loss of pay he may havesuffered because we discharged him, plus interest.MR. REMOVAL, INC.DECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge: Thiscase was heard in Indianapolis, Indiana, on June 28 and29, 1976, on a complaint originally issued on May 28, 1976,and amended on June 17, 1976, alleging that Respondent280 MR. REMOVAL, INC.violated Section 8(a)(1) of the Act by various statementsand Section 8(a)(3) and (1) by discharging employeeDouglas Young because he engaged in union activities. Atthe hearing the complaint was amended to include otherviolations of Section 8(a)(l) by virtue of interrogations ofemployees about a week before. The General Counsel andRespondent filed briefs.Upon the entire record in this case, including myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. JURISDICTIONRespondent, an Indiana corporation with its principaloffice in Indianapolis, is engaged in performing wasteremoval and related services. During the past year, Re-spondent purchased goods and materials valued in excessof $50,000 from States other than Indiana and performedservices, the gross value of which exceeded $500,000. Itherefore find, as Respondent admits, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Local 135, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (here-inafter called the Union), is a labor organization within themeaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsYoung was employed by Respondent as a commercialtruckdriver for 2 years from 1971 to 1973. During thisperiod of employment, Young was also employed by theFord Motor Company. He was on layoff status at Ford forabout 4 months but most of the time he worked the secondshift at Ford from 3:30 to 11 p.m. He began his work forRespondent in early morning hours and usually finished byI a.m. Young also worked overtime and on Saturdays.Respondent's President, Dallas Schnitzius, had no objec-tion to the hours worked by Young so long as he completedhis route. At times he was unable to complete his routeeither due to equipment failure or his need to report towork at Ford. When possible he would complete his routeand take accumulated leave from Ford. Also during this 2-year period, Young obtained numerous new accounts forRespondent for which he was paid.There was conflicting testimony as to why Young leftRespondent in 1973. It is clear he was not discharged andleft of his own volition. Young testified that he left becauseof Respondent's truck breakdowns which apparently madeit difficult for him to meet his obligations at Ford.Respondent's witnesses testified that he quit because it wasmutually agreed that he could not or did not wish to handleboth jobs. They also testified that Young had missedcompleting his route on numerous occasions because of hisjob at Ford and that he was told this was unacceptable toRespondent. Young testified that he was unable to com-plete his runs on just a few occasions mostly due toequipment breakdown. There was testimony that otherdrivers were unable to complete their routes and that therewere some problems with equipment breakdowns.After Young left his employment with Respondent, hereturned to the premises on several occasions and was evenpressed into service when another driver failed to show upfor work. Young and President Dallas Schnitzius hadseveral conversations about the possibility of Youngreturning to work for Respondent. There was testimonythat there is considerable turnover in the driver comple-ment in Respondent's operation and Respondent valueshigh stability and experience in employees. In November1974, Young was laid off by Ford. In October 1975, Youngwent to see Dallas Schnitzius and asked for work. Schnit-zius said that when he had an opening he would rehireYoung.Respondent rehired Young on December 1, 1975. Ac-cording to Young, Dallas Schnitzius asked Young whetherhe intended to work both for Respondent and Ford. Youngsaid he planned to work for both. There was testimonyfrom Schnitzius that he, Schnitzius, hired Young only onthe condition that he not work for Ford. I do not credit thistestimony. (See, infra, fn. 1.) It is clear from Respondent'sown witnesses that Dallas Schnitzius rehired Young be-cause of his experience and because he was having troublein obtaining good drivers.During his second period of employment, Young contin-ued to obtain new accounts, and, according to all of thetestimony, performed his work in a satisfactory manner.On January 20, 1976, Young was injured on the job andchipped a bone in his wrist. He attempted to work with ahelper for a week because of his injury. Following hisinjury he returned to Respondent's office each Friday topick up his workmen's compensation check.On February 14, Respondent held a dinner meeting forits drivers to discuss safety and other working conditions.Young attended. At this meeting Dallas Schnitzius askedYoung when he would be ready to return to work. Youngsaid "in a couple of weeks" and Schnitzius said "fine."On February 27, Young went to the Union's offices andmet with a union representative. He signed a unionauthorization card and received a number of blank cardsfor distribution. Young then contacted several of Respon-dent's employees in an effort to interest them in supportingthe Union. He talked to them at their homes and inRespondent's parking lot.He invited most of the employees to attend a steakdinner at a local restaurant on February 28. Only three orfour employees attended Young's dinner meeting; one ofthese was "Gene," a truckdriver employee. Young dis-cussed the advantages of unionization and apparentlydistributed the blank authorization cards, but, because ofthe opposition to the Union expressed by "Gene," Youngdid not attempt to get the cards signed by the employees.On February 27, Young also talked to Dallas Schnitzius.Young told Schnitzius that he would be seeing his doctoron March 2 and he would let him know at that time whenhe could come back to work. He also told Schnitzius thathe had been recalled by Ford and was seeking to work theafternoon shift.On March 2, after seeing his doctor, Young visitedDallas Schnitzius and told him that he had been released281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor work on March 15. Young also indicated to OfficeManager Ed Smith and Jerry Schnitzius -Dallas' brotherand Respondent's operations manager -that he wasreturning to Ford.1On or about March 5, Young returned to Respondent'soffice to pick up his workmen's compensation check.Although he spoke to Ed Smith briefly, nothing was saidabout Young's return to work. Dallas Schnitzius did notspeak to Young on this occasion although he was at theoffice. Young also spoke to a number of employees in theparking lot and was observed by Dallas Schnitzius and EdSmith, who commented on this.While at Respondent's facility, Young also spoke withemployee Henry Mink who told him that Respondent hadhired another employee to run his route. John Langham, anew hire, had started work on March 3 running Young'sroute. The route had been run during the previous weeksby existing employees who, for one reason or another, didnot work out satisfactorily.On March 8, Jerry Schnitzius came up to Henry Mink inthe garage. Employee Owen Mink was also present. Hetold Henry Mink "did you hear what Doug tried to do tous?" Henry said "no" and Schnitzius replied "he tried toget a union in." Henry asked how he knew and Schnitziussaid "John" and "Gene" (two truckdriver employees) toldhim and added "but we fired him."2On March I I, Young phoned Dallas Schnitzius and toldhim he was prepared to return to work on Monday March15. Schnitzius responded, "well Doug, I don't need you."When Young asked why, Schnitzius said that Young wasdissatisfied with his job and that he had hired someone elsefor Young's route.On the following day, March 12, Young went toRespondent's office to see Dallas Schnitzius. According toYoung, whom I credit, Schnitzius again told him that heI The above is based on the testimony of Young who impressed me as acandid witness totally without guile. I have therefore credited Young wherehis testimony conflicts, as it does in many instances, with that of DallasSchnitzius. I found Schnitzius not to be as candid and truthful as Young.His testimony is inconsistent in several crucial areas. For example,according to Schnitzius, he did not fire Young until March II and heinsisted when he first took the witness stand that he was first notified onMarch II that Young would be going back to Ford on March 15 and that hethen and there discharged Young. But in answer to my questions when hetook the stand later, he testified that it was on March 2 that Young told himhe was returning to Ford on March 15. Thus he testified that, on or aboutMarch 2, Young called him and said it was possible that he could return towork on March 15. Schnitzius also testified that he asked him about hisrecall at Ford and Young said it would be early spring or June. Schnitziusthen replied "if it is going to be sooner than that let me know ... because Iam not putting you back to work if I have somebody off, if you are goingback to another job." This testimony indicates to me that Dallas Schnitziuswas attempting to establish that he immediately fired Young upon learningof his definite return to Ford on March 1; his story falls, however, when hetestified later that he was so notified on March 2. He either knew on March2 of Young's definite date of return at Ford and said nothing until Youngcalled him on March I I or he fabricated the March 2 conversation. I cannotcredit a witness whose testimony on such a crucial issue seems to me to becontrived to reach a self-serving end result.2 The above is based on the credited and mutually corroborativetestimony of Henry and Owen Mink who impressed me as reliable andobjective witnesses. Henry Mink was still employed at the time of thehearing and Owen candidly admitted he left Respondent's employ becauseJerry Schnitzius had been promoted over him.Jerry Schnitzius, whose testimony conflicts with that of the Minks, didnot impress me as a candid witness. He testified that the conversation tookplace on March 15 and he thought Mink started the conversation. He alsowas discharged because he (Young) was dissatisfied withhis work. Young said he knew that he was being dischargedbecause he was trying to organize a union. Schnitziusresponded by saying "you mentioned that, not me."Young's testimony is as follows:So, when I mentioned the Union, he said to me,"well, if I had knowed you was trying to organize aUnion, you wouldn't be here in this office now." And,he got real hateful with me and began telling me thatnobody, "no bastard, was going to work for him, in theUnion." That, to organize a union, no bastard wasgoing to work for him. He said that within a year's time,he would get rid of every bastard out there.So, I went ahead and tried to explain to him whatwas wrong, and he told me, I said something aboutsomebody else trying to organize a Union and I said tohim, I said, "Big George." And, he said the only troublehe had with Big George, was that he needed a helper, soI said, "well, he had tried to organize a Union."And, he said, "Yes, and I got all the cards here," youknow, that was signed, just like I signed, he wassupposed to have them there at the office.So, he informed me that he could buy the Union out,he could also sell his business, but he wasn't going tohave no bastard telling him how to run his business andhe also accused me of trying to steal his company.Smith, who also was present, then told Young about thedisadvantages of a union and Dallas Schnitzius again saidtestified that Mink knew about the hiring of a new driver and asked him ifYoung was going to be put back on the route. He replied" 'no,' that Doughad been fired" and "on top of everything else he tried to organize a union."On cross-examination, however, he embellished his remarks by adding thathe told Mink "well it is after the fact now, because he was fired for goingback to Ford." I find the latter remark, which was Respondent's assertedreason for the discharge, unbelievable and illustrative of Schnitzius'testimony overall, which was characterized by self-serving statements andembellishments.Significantly, the Minks' testimony that Schnitzius said that "John" and"Gene" told him about Young's union activity is consistent with othertestimony that "John" and "Gene" were truckdrivers and "Gene," at least,attended Young's abortive union meeting on or about February 28.Moreover, the Minks' testimony that the conversation took place beforeMarch 12 when Young was personally notified of his discharge withstoodvigorous cross-examination. It is also corroborated by the testimony ofHenry Mink and Young that Young told Mink on March 12 of hisdischarge. Therefore it would have been incongruous for Mink to ask aboutYoung going back on his route on March IS as Jerry Schnitzius testified.Furthermore Schnitzius prefaced his testimony about the conversation bystating that Mink knew Respondent had hired a new driver for Young'sroute, Since Langham first began work on March 3 and Mink andSchnitzius both worked in the garage and saw each other daily, it is highlylikely that the conversation occurred shortly after the hiring of Langham onMarch 8 as Mink testified, rather than on March 15 as Schnitzius testified.Finally, I find no incongruity in the testimony that Schnitzius used the pasttense when referring to Young being fired because Young was personallynotified he was discharged on March 12, but, in view of the hiring ofLangham in advance of this, it is clear to me that the decision was madesome time before. For all of these reasons and from my observation of thedemeanor of the witnesses, I credit the Minks' account of the conversationwith Jerry Schnitzius about Young trying to organize a union.282 MR. REMOVAL, INC.he could "buy out" the Union just like another wasteremoval company had done when it was organized.3After his conversation with Dallas Schnitzius, Youngwent over to the garage to pick up his tools. While there, hespoke to Henry Mink. He told Mink about his dischargebut did not go into details because he was "riled up." Hepicked up two vise grip tools at the time and picked up thethird set some time later.During the week prior to the hearing, Dallas Schnitziustalked to a number of employees about the case andYoung's union activities. On direct examination, as anadverse witness under Rule 611 of the Federal Rules ofEvidence, Schnitzius admitted questioning every driver butthree about Young's union activities:Q. Did anyone other than Young, tell you thatthere was an organizational attempt among yourdrivers?A. Yes sir.Q. Who?A. After he left.Q. Who?A. I would talk to Jack, would talk to Fred, and wetalked to Rick, we talked to them afterwards. I talked tothem last week and they told me they did at themeeting, because it seemed strange to me that all mymen knew this and yet, nobody had ever said, youknow, that they wanted this.So, I talked to my people and I asked all of them,every driver that works for me, with the exception ofthese three people, nobody, if they did know about it,would admit to knowing of it.Q. When was this, that you talked to them?A. Last week.Q. So, you didn't talk to any people prior to lastweek?A. No, in fact, when I talked to Jack, he said, "Iwould have told you, but I thought ...," we wentdown and we had lunch and he said that was it."I went down for a free lunch and got it," he said.He testified further that he talked to about six or sevenemployees:Q. What did you ask them?A. I just asked them, I said, had he made anycontact to them as far as going to a meeting, as far aswanting to unionize or anything and none of themknew anything about it.Q. Did you give them any special instructions, orwarnings or anything?A. No sir, this was after this thing was over, itwouldn't have made any difference.3 Both Dallas Schnitzius and Smith denied they made the statementsabove related. Dallas testified that Young first told him he was involved inunion activities at this time.4 The only interviews in which questions were asked about Young'sunion activities were those involving employees Coleman and Pettus.Coleman actually approached Schnitzius to discuss Young's attempt tospeak to Coleman shortly before the heanng. Coleman thought Young hadsaid something about him losing his job. Coleman was questioned about thisand was told that "he wouldn't be fired...." The questioning of PettusAt the end of the General Counsel's case-in-chief,counsel for the General Counsel sought amendment to thecomplaint to add as further unlawful conduct the aboveinterrogations of employees. I permitted the amendment.Dallas Schnitzius was called as Respondent's witness andtestified about interviews in the presence of Respondent'sattorneys with employees Pettus and Coleman, amongothers, shortly before the hearing in this case.4Theemployees were told they were being asked questions aboutthe unfair labor practice case and that they might be calledas witnesses. They were also told that their participationwould be voluntary. Pettus and Coleman were told nothingwas "going to happen to them." Pettus and Colemansubstantially corroborated Schnitzius' testimony aboutthese meetings.B. DiscussionI. The 8(aXI) violationsThe General Counsel alleges that the statements of JerrySchnitzius to the Minks that Young had been fired aftertelling them that he was organizing for the Union violatedSection 8(a)(1) of the Act. Based on the credited testimonyof the Minks I find that the statement was made. I also findthe remarks clearly susceptible to an interpretation thatthere would be reprisals if employees engaged in unionactivities as Young did and conclude that those remarksconstitute a threat of reprisal in violation of Section 8(aX)1)of the Act.Young also testified credibly, although in a disjointedfashion, about Dallas Schnitzius' reaction to his unionactivities on March 12. 1 find that the thrust of DallasSchnitzius' remarks threatened economic reprisals if theUnion came in or if employees chose the Union; i.e., thatemployees would be fired, that he would "buy the Unionout," and that he would sell his business. Such threats arealso violative of Section 8(a)( 1).Finally, there is testimony about Dallas Schnitzius'interrogation of employees after the issuance of thecomplaint herein concerning the litigation and, inter alia,Young's union activities. Since the testimony is primarilyfrom Schnitzius himself and his testimony when he firsttook the witness stand is different than that when he latertook the stand, I find it difficult to determine what actuallyhappened. My impression is, however, that his earliertestimony was candid and open since Schnitzius wasunaware that he may have been violating the law by suchinterrogation. When he first testified he said that hequestioned a number of employees -six or seven -aboutYoung's union activities. His testimony indicates he askedemployees whether Young "made any contact to them, asfar as going to a meeting as far as wanting to unionize." Healso stated that he did not give them any special instruc-involved primarily the events surrounding his own previous unionizationattempt which Respondent utilized to show that it had not penalized Pettusfor this. Pettus was also asked if Young had contacted him and he said hehad not. The only other interview in which mention was made of Young'sunion activities was that of employee Asher. He was interviewed because hetold Schnitzius that he was confused at being contacted by a Board agent.The only mention of Young's union activity was a parting remark by Asherthat he thought Schnitzius knew about Young's union meeting.283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions or warnings. This questioning, which had no lawfulpurpose, would tend to inhibit employees in the exercise oftheir right to engage in union activities. I thus find thequestioning to be violative of the Act.The testimony concerning the interrogation of employeesPettus and Coleman in the presence of Respondent'scounsel convinces me that these were separate and distinctincidents from those discussed above where there was nomention of attorneys being present. I find that thisquestioning was lawful in that it was for the stated purposeof preparing the case for hearing, the employees were toldthat their participation was voluntary and that there wouldbe no reprisals. In these circumstances, there was nothingin the interviews which would suggest an atmosphere ofcoercion.5I therefore conclude that a preponderance of theevidence does not show that the questioning which in-volved the two named employees in the presence of counselwas violative of the Act.62. The 8(a)(3) violationThe main issue in the case is whether Young's dischargewas occasioned by his union activity or because, asRespondent contends, he was recalled by Ford and wouldbe working two jobs. The issue turns primarily on thecredibility of witnesses and, as I have indicated, I do notcredit the Schnitzius' testimony on the crucial elements inthis case. The evidence clearly indicates that Young wasthe sole instigator on behalf of a union among Respon-dent's relatively small work force; he held a well publicizedmeeting to promote unionization which only a few employ-ees attended. The most telling piece of evidence is thestatement of Jerry Schnitzius to the Minks on March 8 thatYoung had engaged in union activities and that Respon-dent had fired him for this. According to the creditedtestimony there was no mention of the Ford job as a factorin the decision to discharge. Indeed, Jerry Schnitziushimself on direct examination did not indicate that hementioned the Ford job as a factor. The statement as foundconstitutes an admission by a responsible managementofficial -the brother of the president -as to the realreason for the discharge concurrent with the events as theyoccurred. This statement also shows knowledge of Young'sunion activities. Independent evidence shows that "Gene,"a promanagement employee, attended Young's unionmeeting, and Schnitzius told Henry Mink it was he whoreported Young's union activity.The other crucial piece of evidence is Dallas Schnitzius'outburst of union animus (supra) made to Young when onMarch 12 he personally notified Young of his action. Thisevidence too is based on credited testimony but for thereasons I have stated supra at fn. 1, I believe the remarkswere made as Young testified. This evidence confirmsRespondent's union animus as the motivating factor for thedischarge shortly after Young initiated his attempts toorganize the employees.5 See Johnnie's Poultry Co., 146 NLRB 770, 775 (1964), enforcementdenied 344 F.2d 617 (C.A. 8, 1965).a The complaint, as amended, alleged unlawful interrogations by JerrySchnitzius, apparently by virtue of his question to the Minks "did you hearwhat Doug did to us?" It also alleged unlawful interrogation by DallasAll of this evidence convinces me that Respondentdischarged Young because of his union activities.At the hearing there was considerable testimony fromRespondent's witnesses that Young was discharged be-cause he was going to return to Ford and that Young hadbeen an unsatisfactory employee during his previousperiod of employment in great part due to his having twojobs at that time. In view of my credibility determinationsas set forth supra at fns. I and 3, I cannot accept thetestimony of Respondent's witnesses that Young was anunsatisfactory employee. Respondent rehired Young readi-ly in December 1975, which I do not believe it would havedone if Respondent really had the difficulty its witnessestestified it did with Young at Ford. The Schnitzius brothersalso admitted that, but for the Ford job, Young would havebeen taken back after his injury and another driver laid off.Dallas Schnitzius' testimony is that when he rehiredYoung, the latter was on layoff status from Ford and hetold Schnitzius that he would probably not be recalled for12 or 18 months. He also testified that he rehired Young onthe condition that he would not also work for Ford. But Icannot believe that if Schnitzius really was concernedabout the Ford job he would have rehired Young at all;surely Young could not speak for Ford as to when hewould be recalled and Dallas Schnitzius, who had livedwith Young's previous layoffs and recalls, would haveknown that the date of his recall was unpredictable.Finally, as I have indicated above, supra at fn. 1, DallasSchnitzius' testimony about being concerned with Youngreturning to Ford was contradictory and contrived. For allof these reasons, I do not credit the Schnitzius' testimony inthis regard and reject Respondent's asserted ground fordischarging Young.Upon the foregoing findings of fact and the entirerecord, I make the following:CONCLUSIONS OF LAW1. By interrogating employees concerning their unionactivities and those of Douglas Young and by threateningemployees with reprisals if the Union were to obtainrecognition, Respondent has interfered with, restrained,and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, thereby engaging inunfair labor practices violative of Section 8(a)(Xl1) of theAct.2. By discharging employee Douglas Young because ofhis union activities, Respondent engaged in unfair laborpractices within the meaning of Section 8(aX3) and (1) ofthe Act.3. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.4. Respondent has not otherwise violated the Act.Schnitzius, apparently during the outburst of March 12 with Young. I havefound that the thrust of those statements by management officials consti-tuted threats of reprisal. I do not believe the questioning aspect of theconversations was significant and shall not find such a violation.284 MR. REMOVAL, INC.THE REMEDYThe recommended Order will contain the conventionalprovisions in cases involving findings of interference,restraint, coercion, and unlawful discharges, in violation ofSection 8(a)(l) and (3) of the Act. This will requireRespondent to cease and desist from the unfair laborpractices found, to offer reinstatement with backpay toDouglas Young and to post a notice to that effect. Inaccordance with the usual requirements, reinstatementshall be to Young's former position or substantiallyequivalent position, without prejudice to his seniority andother rights and privileges. Young shall be made whole forany loss of earnings he may have suffered by reason of thediscrimination against him, by payment to him of a sum ofmoney equal to that which he normally would have earnedfrom the date of the initial discrimination to the date he isoffered reinstatement by Respondent, less net earnings, ifany, during such period, to be computed in the mannerprescribed in F. W. Woolworth Company, 90 NLRB 289(1950), and Isis Plumbing & Heating Co., 138 NLRB 716(1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER7The Respondent, Mr. Removal, Inc., Indianapolis, Indi-ana, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in, support for, or activi-ties on behalf of, Local 135, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, by discriminat-ing in any manner against any of its employees in regard totheir hire and tenure of employment, or any term orcondition of employment, because of their union member-ship, sympathies, or activities.7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(b) Coercively interrogating employees about their unionactivities or the union activities of other employees.(c) Threatening discharge or other reprisals because aunion might organize Respondent.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Douglas Young immediate and full reinstate-ment to his former job, or if such position no longer exists,to a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole for such loss of pay he may have suffered as a resultof Respondent's discrimination against him, in the mannerset forth in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary or useful to an analysis of the amount of backpaydue under the terms of this Order.(c) Post at its premises in Indianapolis, Indiana, copies ofthe attached notice marked "Appendix."8Copies of saidnotice, on forms provided by the Regional Director forRegion 25, after being duly signed by an authorizedrepresentative of Respondent, shall be posted immediatelyupon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Respondent shall take reasonable steps to insurethat said notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices not found herein.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."285